office_of_chief_counsel department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c number info release date genin-142253-04 cc tege eoeg et2 uil ------------------- ------------------------ -------------------------------- dear -------------- regarding certain qualified_parking plans this is in response to your letter dated ---------------- requesting information as a preliminary matter apart from the procedure for issuing a formal opinion as described in revproc_2004_1 2004_1_irb_1 the internal_revenue_service is not able to provide binding legal advice applicable to particular taxpayers in the absence of a request for formal guidance we are only able to provide general information accordingly in response to your request we have reviewed the facts provided and set forth below general information which we hope will be helpful to you sec_132 of the internal_revenue_code the code provides that any employer-provided fringe benefit that qualifies as a qualified_transportation_fringe is excluded from gross_income sec_132 of the code provides that the term qualified_transportation_fringe means transportation between home and work in a commuter_highway_vehicle any transit_pass and qualified_parking under sec_132 of the code the term qualified_parking means parking provided by an employer to an employee on or near the employer's business_premises sec_132 of the code provides that no amount shall be included in the gross_income of an employee solely because the employee may choose between any qualified_transportation_fringe and compensation that would otherwise be includible in the gross_income of such employee includes a cash reimbursement by an employer to an employee for qualified_parking expenses sec_1_132-9 q a-16 a of the employment_tax regulations the regulations provides that a reimbursement must be made under a bona_fide reimbursement arrangement within the meaning of regulations sec_1_132-9 q a- c in order to be excluded from gross_income regulations sec_1_132-9 q a- sec_132 of the code provides that a qualified_transportation_fringe in your letter you provide an example of a parking plan being marketed in your a provides that employers that make cash reimbursements must establish a bona_fide reimbursement arrangement to establish that their employees have in fact incurred expenses for qualified_parking the employer must implement reasonable procedures to ensure that an amount equal to the reimbursement was incurred by the employee for qualified_parking code sec_3121 and sec_3306 define the term wages for fica and futa purposes respectively as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash with certain specified exceptions sec_3401 of the code contains a similar definition for purposes of federal_income_tax withholding code sec_3121 sec_3306 and sec_3401 provide for purposes of fica futa and federal_income_tax withholding respectively that the definition of wages does not include any benefit provided to or on behalf of an employee if at the time such benefit is provided it is reasonable to believe that the employee will be able to exclude such benefit from income under code sec_132 area the plan described in your letter appears to be the same type of plan addressed in revrul_2004_98 2004_42_irb_664 copy attached the facts in that ruling involve an employer reducing employees’ wages in return for the employer providing parking the value of the parking was excludable from the employees’ gross incomes under code sec_132 the employer subsequently reimbursed the employees for some of the cost of the parking and excluded the reimbursements from the employees’ gross incomes because the employees never actually incurred expenses for parking for which there could be a reimbursement the exclusion_from_gross_income under code sec_132 did not apply to the reimbursed amounts and the ruling held that the purported reimbursements are includable in the employees’ gross incomes and are wages subject_to employment_taxes under code sec_3121 sec_3306 and sec_3401 an employee may exclude from gross_income employer reimbursements for qualified_parking expenses but only if those expenses were actually incurred by the employee if an employee is given a choice between cash compensation or an employer-provided benefit under a statutory exception to the constructive receipt rules such as sec_132 of the code or if an employer unilaterally reduces an employee's cash compensation_for the purpose of providing a non-taxable benefit the benefit is treated as provided directly by the employer rather than purchased by the employee with the amount of the compensation reduction otherwise the value of the benefit would not be excluded from the employee's gross_income if the cost of providing the parking is incurred by the employer not the employee there is no expense incurred by the employee for the employer to reimburse and therefore the reimbursement payments that the employer makes to the employee are not excluded from gross_income under sec_132 of the code even though the value of the parking is excludable from the employee's gross_income under sec_132 because the parking is on or near the employer's business_premises and the parking benefit is provided by the employer the conclusion would be the same whether the compensation reduction was mandatory or elective the conclusion would also be the same if the employer originally provided free parking to employees and then upon macro form rev department of the treasury - internal_revenue_service implementing the payroll arrangement purported to impose a charge on employees for parking see also revrul_2002_3 2002_1_cb_316 which holds that a purported reimbursement of health insurance premiums_paid by the employer and not by employees is not excludable from the gross_income of employees under sec_106 and sec_105 of the code reimbursements of expenses_incurred by the employee for parking the internal_revenue_service held that it was unreasonable for the employer to believe at the time the reimbursements were paid to the employee that the employee would be able to exclude the payments from gross_income under code sec_132 thus the reimbursement payments were not excluded from wages for fica futa or federal_income_tax withholding purposes under code sec_3121 sec_3306 or sec_3401 respectively because the reimbursement payments described in revrul_2004_98 were not if you have any further questions please feel free to contact --------------------------- internal_revenue_service identification_number ------------- of my staff at ------------------- -------- sincerely lynne camillo chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities macro form rev department of the treasury - internal_revenue_service
